Catón, C. J. Ho case could be more clearly made out than this, of a loan of money and a sale and agreement to re-sell, for the purpose of covering up an usurious rate of interest agreed upon between the parties. The testimony is all one way, perfectly consistent with the appearance and completion of the transaction. We shall spend no time on this part of the case. What, then, were the rights of the parties ? Simply these. The complainant had a right to have his money back, with six per cent, interest, so soon as due, or,’ in default, to have the land sold as upon a decree foreclosing a mortgage. Indeed, in equity, the transaction was but a mortgage. The defendants have the right to have a conveyance of the land upon the payment of the original money loaned at six per cent, interest, adding such taxes as the complainant has paid, and deducting such payments as the defendant has made, and also the amount the complainant has received from the railroad company for the right of way. Here the defendants cannot have the benefit of any penalties or forfeitures given by the statute. When a party asks the court of equity for relief from the letter of his contract which he could not obtain at law, the court will impose terms upon him to do equity. The decree is reversed, and the suit remanded for further proceedings consistently herewith. jDecree reversed.